MEMORANDUM **
Mary Sue Gonzalez appeals pro se the district court’s dismissal of her action against the United States of America and three employees of the Administrative Office of the United States Courts alleging civil rights violations under Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971) and related state tort claims. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We review de novo a dismissal for failure to state a claim, TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir.1999), and we affirm.
The district court properly denied Gonzalez’s civil rights claims because the Civil Service Reform Act (“CSRA”) precludes Bivens actions for money damages brought by judicial employees for alleged constitutional violations in the workplace. See Blankenship v. McDonald, 176 F.3d 1192, 1194-95 (9th Cir.1999); see also Orsay v. U.S. Dept. of Justice, 289 F.3d 1125, 1128-29 (9th Cir.2002) (holding the CSRA preempts federal claims that fall within its scope even when the statute provides no alternative remedy). Gonzalez’s state law claims are also preempted by the CSRA. See Blankenship, 176 F.3d at 1196.
Because Gonzalez is not the prevailing party, we deny her request for attorney’s fees and costs. See Fed. R.App. P. 39.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *996courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.